 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 
 
 
 
 
 
 
 
 
 
 
EXHIBIT 10.02
 
 

 
 
 

--------------------------------------------------------------------------------

 

OPTION AGREEMENT


 
THIS AGREEMENT is made and entered into November 29, 2005 by and between the
BROADWAY GROUP, an unincorporated association of those certain individuals and
entities listed on the signature pages hereto (collectively, the"Sellers"), and
CALIM PRIVATE EQUITY, LLC, a Delaware limited liability company (the
"Purchaser") and MENDEL BLUMENFELD, LLP, a Texas limited liability partnership
(the "Escrow Agent").
 
RECITALS
 
WHEREAS, pursuant to a Loan Agreement (the "Loan Agreement") dated August 1,
2003 among the Sellers' predecessor in interest, Broadway Mortgage Corporation
("Broadway"), and Calais Resources, Inc., a British Columbia corporation
("Calais BC"), Calais Resources Colorado, Inc., a Nevada corporation ("Calais
Colorado") and Aardvark Agencies, Inc., a Washington corporation ("Aardvark"
and, collectively with Calais BC and Calais Colorado, the "Borrowers"), Broadway
and certain of the Sellers loaned Calais Colorado the sum of $4,500,000 (the
"Loan"), and the Loan was guaranteed by Calais BC and Aardvark; and
 
WHEREAS, the Loan is represented by a Promissory Note (the "Note") executed by
each of the Borrowers, the payment of which is secured by certain liens,
encumbrances and security interests (collectively, the "Security Interests") in
the "Properties," within the meaning of the Loan Agreement; and
 
WHEREAS, Broadway subsequently assigned its rights in the Loan Agreement, the
Note and in respect of the Security Interests to certain of the Sellers such
that the Sellers collectively own the Loan and are entitled to the benefit of
the Security Interests; and
 
WHEREAS, the Note is currently in arrears and the Sellers desire to sell the
Note and the Purchaser has an interest in purchasing the Note, and the Sellers
have agreed to give the Purchaser an option (the "Option") to purchase the Note
and succeed to the rights and benefits accruing to the Sellers under the Loan
Agreement and all other documents and instruments executed in connection
therewith and with respect to the Security Interests, all on the terms and
provisions contained herein,
 
NOW, THEREFORE, in consideration of the foregoing and the mutual terms and
provisions contained herein, the parties hereto agree as follows:
 
1.        Grant of Option.
 
On and subject to the terms, provisions and conditions of this Agreement, and
for ten dollars and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Sellers hereby grant to the
Purchaser and the Purchaser hereby accepts the Option, upon the exercise of
which the Sellers will sell and convey to the Purchaser, and the Purchaser will
purchase and accept the Note, together with all right, title and interest of the
Sellers in and to the Loan Agreement, each of the documents establishing the
Security Interests and each other document and instrument executed and delivered
by the Borrowers to or for the benefit of the


 


 
 

--------------------------------------------------------------------------------

 

Seller in connection with the Loan (the Note, the Loan Agreement and all such
other documents being collectively the "Loan Documents").
 
2.          Purchase Price and Payment.
 
The purchase price for the Noto (the "Purchase Price") shall be the sum of (i)
$4,500,000; (ii) all unpaid interest on the Loan from August 1, 2005 to the date
of exercise of the Option, accruing at a per diem rate of $2,034.25; and (iii)
the Remaining Late Fees (as hereinafter defined), payable in full in cash or by
other immediately available funds on the Closing Date (as hereinafter defined).
 
3.          Exercise of Option.
 
To exercise the Option, the Purchaser shall, on or before November 30, 2005,
provide the Sellers with notice of exercise which shall specify the date on
which the purchase of the Note shall occur (the "Closing Date"), which date
shall be no earlier than ten nor later than 15 days following the provision of
the notice. Within five days of receipt of the notice, the Sellers shall provide
the Purchaser with notice of (i) the accrued interest component of the Purchase
Price to and including the Closing Date; (ii) the Remaining Late Fees component
of the Purchase Price; and (iii) an accounting among the Sellers indicating the
amount of the Purchase Price that is receivable by each Seller (which allocation
shall be binding upon the Sellers and upon which the Purchaser shall be entitled
to rely) together with complete wiring instructions for each Seller. In the
event the Purchaser fails to provide such notice by November 30, 2005, then the
Option shall expire without further act or deed, and this Agreement shall
terminate.
 
4.          Closing.
 
On the Closing Date (i) the Sellers shall (A) deliver the original counterpart
of the Note to the Purchaser and (B) execute and deliver to the Purchaser an
assignment of the Note, the Loan Agreement and the other Loan Documents and the
Security Interests (the "Assignment") in the form of Exhibit A to this
Agreement, and (ii) the Purchaser shall pay to the Sellers, by wire transfer or
other immediately available funds, the Purchase Price. As between the Purchaser
and the Sellers, with respect to any Seller for which the Purchaser has not
received wiring instructions in conformity with Section 3(iii) above, the
Purchaser shall be entitled to make payment of the applicable Seller's share of
the Purchase Price to the Seller specified in Section 8 below to discharge its
payment obligation to such Seller.
 
5.          Representations and Warranties of Sellers.
 
(a) The Sellers represent and warrant to the Purchaser that they collectively
are the sole and lawful owner of and have full right, title and authority to
sell and convey the Note and the other Loan Documents to the Purchaser and, upon
payment of the Purchase Price, the Purchaser will be the lawful owner of the
Note and entitled to the interests of the Sellers under the Loan Documents, free
and clear of all liens, charges, interests and encumbrances.




 
2

--------------------------------------------------------------------------------

 
(b) The Sellers represent and warrant to the Purchaser that, except as described
on Exhibit B to this Agreement, the Loan Documents are in full force and effect,
have not been amended and there are no defaults thereunder. The Sellers have
complied in all material respects with their respective obligations under the
Loan Documents.
 
6.          Late Fees.
 
(a)  The Purchaser has entered into a letter of intent with Calais BC, a copy of
which is attached as Exhibit C to this Agreement (the "Letter of Intent")
pursuant to which, among other things, the Purchaser has conditionally agreed to
a private placement of the securities of Calais BC on the terms described in
paragraph 1 of the Letter of Intent (the "Placement").
 
(b)  Under the terms of the Loan Documents, as a result of the failure of the
Borrowers to pay the Note as and when due. the Borrowers have incurred late fees
and other penalties aggregating as of the dale of this Agreement $450,000 (the
"Late Fees"). Calais BC has agreed that the Sellers may, in their discretion, on
or before the Closing Date convert all or a portion of the Late Fees into
"units" in the Placement ("Units") on the same basis as the Purchaser as
provided in paragraph 1 of the Letter of Intent. Together with the notice to the
Purchaser under Section 3 above, the Sellers shall provide Calais notice of how
much, if any, of the Late Fees each desires to convert into Units (such amount
being the "Converted Fees"). The amount of the Late Fees not to be converted
into Units, if any, shall be the "Remaining Late Fees."
 
(c)  On the Closing Date, if the Placement has then occurred, the Converted Fees
shall be converted into Units, and Calais shall provide evidence to the Sellers
of their ownership of such Units. If the Placement has not occurred by the
Closing Date, then each applicable Seller shall have the option to either (i)
cancel the election to convert the amount of the Converted Fees into Units or
(ii) retain its right to receive Units in respect of the Converted Fees at such
time as the Placement is completed; provided that at any time prior to the
completion of the Placement each Seller may by notice to the Purchaser and
Calais elect to have the Purchaser pay the Seller the amount of the Converted
Fees, in which event the right of the Seller to convert the Converted Fees into
Units shall terminate. In the latter event, the Purchaser agrees to cause the
Escrow Agent to make such payment to the applicable Seller within ten days
following the provision of the notice.
 
7.          Escrow Agent.
 
(a)  On the Closing Date, Ihe Purchaser shall pay to the Escrow Agent an amount
of money equal to the amount of the Converted Fees (the "Escrowed Funds"), to be
held by it in escrow pursuant to this Section 7 and other applicable provisions
of this Agreement. The Escrowed Funds shall be used by the Escrow Agent to (i)
pay to the applicable Sellers any amounts in respect of Converted Fees not to be
converted into Units as provided in Section 6(c) and (ii) with respect to the
balance of the Escrowed Funds, if any, following the completion of the Placement
and the conversion of Converted Fees to Units, pay such balance to or at the
direction of the Purchaser.
 
(b)  Prior to disbursement in accordance with this Agreement, the Escrowed Funds
shall be maintained by the Escrow Agent in its State Bar of Texas "IOLTA" client
trust fund with Wells Fargo Bank Texas, N.A. (the "Trust Account").  The parties
understand that interest earned on



 
3

--------------------------------------------------------------------------------

 

amounts in the Trust Account is forfeited to the State Bar of Texas and
accordingly, the Escrowed Funds will not bear interest.
 
(c)  Unless otherwise directed by a court of competent jurisdiction, the Escrow
Agent shall retain the Escrowed Funds and apply them only in conformity with (a)
above.
 
(d)  The duties and obligations of the Escrow Agent shall be determined solely
by the express provisions of this Agreement and the Escrow Agent shall not be
liable except for the performance of such duties and obligations as are
specifically set forth in this Agreement.
 
(e)  The Escrow Agent is not a party to, and is not bound by or charged with
notice of, any agreemenl out of which the escrow accepted by it hereunder may
arise, including without limitation this Agreement and the Assignment; provided
that by its execution hereof, the Escrow Agent agrees and accedes to the terms
of this Agreement expressly applicable to it.
 
(f)      The Escrow Agent shall not be responsible for any failure or inability
of the other parties hereof, or any of them, to perform or comply with the
provisions of agreement to which they may be party, including without limitation
this Agreement or the Assignment.
 
(g)       In the performance of its duties hereunder, the Escrow Agent shall be
entitled to rely upon any document, instrument, certificate or signature
reasonably believed by it in good faith to be gcnuine and signed by any party
hereto, and shall not be required to investigate the truth or accuracy of any
statement contained in any such document or instrument. The Escrow Agent may
assume that any person purporting to give any notice in accordance with the
provisions hereof has been duly authorized to do so. In determining whether a
court has competency, the Escrow Agent shall be entitled to rely on its own
counsel.
 
       (h)       The Escrow Agent shall not be liable for any error of judgment,
or any action taken, suffered or omitted to be taken hereunder except in the
case of its negligence or willful misconduct, nor shall it be liable for the
default or misconduct of any employee, agent or attorney appointed by it who
shall have been selected with reasonable care.
 
(i)       The Escrow Agent shall have no responsibility as to the Escrowed Funds
nor any duty as to the collection or protection of the Escrowed Funds or income
thereon or the preservation of any rights pertaining thereto, beyond the safe
custody of the amount of the Escrowed Funds deposited into the Trust Account.
 
(j)       The fees and expenses of the Escrow Agent, if any, shall be borne
exclusively by the Purchaser.
 
(k)      Subject to any rights it might have of collection, contribution or
otherwise against the Sellers in respect thereof, the Purchaser will reimburse
and indemnify the Escrow Agent and its partners, employees and agents for, and
hold them harmless against, any loss, liability or expense, including without
limitation reasonable attorney's fees, incurred without negligence or willful
misconduct on the part of the Escrow Agent or its partners, employees and agents
arising out of or in connection with the acceptance of, or the performance of
the Escrow Agent's duties and


 

 
4

--------------------------------------------------------------------------------

 

obligations under, this Agreement, as well as the reasonable costs and expenses
of defending themselves against any claim or liability arising out of or
relating to this Agreement.
 
(l)      The Sellers acknowledge that the Escrow Agent serves as legal counsel
to the Purchaser and has served in such capacity in connection with the
negotiation, execution and delivery of this Agreement and the Assignment and
that the Sellers (i) have expressly agreed to the Escrow Agent performing such
functions hereunder and (ii) subject to the Escrow Agent performing its
obligations in conformity with this Agreement, expressly waive any claim of
conflict of interest or disqualification of the Escrow Agenl on the basis of its
representation of the Purchaser.
 
8.          Notices.
 
(a)          All notices, requests and demands to or upon the respective parties
hereto shall be effective and shall be deemed to have been duly given or made,
unless otherwise expressly provided herein, five days following deposit in the
United States post, postage prepaid, or when made by hand deliveiy or recognized
commercial overnight delivery service and addressed:
 
If to the Purchaser:
 
 
 
 
Calim Private Equity, LLC
320 West Main Street
Aspen, Colorado 81611
Attention:  Patrick Imeson
 
If to the Sellers:
 
 
Michael E. Haws
14385 Braun Road
Golden, Colorado 80401
 
If to the Escrow Agent:
 
 
 
 
Mark E. Mendel, Esq.
Mendel Blumenfeld, LLP
5809 Acacia Circle
El Paso, Texas  79912
 

 
 
(b)          Addresses to which notices shall be sent may be changed by
providing each party with notice of the change in address in the method provided
by (a) above.
 
9.          Assignment.
 
No party to this Agreement may assign any of its rights, duties or obligations
under this Agreement to any other person without the prior written consent of
the other party, which may be given or withheld in its sole and absolute
discretion, and any such attempted assignment shall be void ab initio and of no
force and effect; provided that the Escrow Agent may assign its obligations
hereunder to any national banking association or state-chartered banking
institution upon not less than five days prior notice to the Sellers and the
Purchaser.

 

 
5

--------------------------------------------------------------------------------

 

10.      Attorneys' Fees.
 
If a party to this Agreement files suit against the other to enforce any of the
provisions hereof, the losing party agrees to pay to the prevailing party all
reasonable costs and expenses, including without limitation attorneys' fees,
incurred by the prevailing party in connection therewith.
 
10.          Counterparts.
 
This Agreement may be executed by the parties on any number of separate
counterparts; and all of the counterparts taken together shall be deemed to
constitute one and the same instrument.
 
11.          Governing Law.
 
This Agreement shall be governed by, and construed and interpreted in accordance
with, the laws of the State of Colorado.
 
12.          Severability.
 
If any section, clause or provision of this Agreement is ruled invalid or
unenforceable by a court of competent jurisdiction, the invalidity or
unenforceability thereof shall not affect any of the remaining sections, clauses
or provisions hereof or thereof, and this Agreement shall continue in full force
and effect as if such invalid or unenforceable provision had not been contained
therein.
 
13.       Amendment.
 
    No such amendment, supplement or modification to this Agreement shall be
effective unless it is in writing and signed by each of the parties hereto.
 
14.       Entire Agreement.
 
This Agreement constitutes the entire agreement of the parties with respect to
the subjeci matter hereof and may be amended only as provided in Section 13
above.


 
[Remainder of Page Intentionally Led Blank]


 


 
6

--------------------------------------------------------------------------------

 

EXECUTED AND DELIVERED the day and year first above written.



  BROADWAY GROUP          
 
 
/s/ Duane Duffy       Duane Duffy       4550 Tule Lake Drive       Littleton,
Colorado  80123  

             
 
 
/s/ Glen Duffy       Glen Duffy       5679 Old Ranch Road       Sarasota,
Florida  34241  

             
 
 
/s/ Michael E. Haws       Michael E. Haws       14385 Braun Road       Golden,
Colorado 80401  

             
 
 
/s/ Kemp ll. Hanley       Kemp ll. Hanley       2611 South Interlocken Drive    
  Evergreen, Colorado 80439  

             
 
 
/s/ R. Britton Colbert       R. Britton Colbert       127 Pheasant Circle      
Ligonier, Pennsylvania  15658  

 
 
7


 
 

--------------------------------------------------------------------------------

 





 


EXHIBIT A


 
Form of Assignment


 




 
 

--------------------------------------------------------------------------------

 





 


EXHIBIT B


 
Schedule of Exceptions


 
 

--------------------------------------------------------------------------------

 





 


EXHIBIT C


 
Letter of Intent


 
 
 
 
 
 
 
 
 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 